     Case 8:18-cv-00546-JLS-KES Document 41 Filed 06/12/19 Page 1 of 3 Page ID #:350

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                            June 12, 2019


       No.:                 19-55667
       D.C. No.:            8:18-cv-00546-JLS-KES
       Short Title:         Matthew McLaughlin v. Kamala Harris, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Appellants who are filing pro se should refer to the accompanying
       information sheet regarding the filing of informal briefs.
Case 8:18-cv-00546-JLS-KES Document 41 Filed 06/12/19 Page 2 of 3 Page ID #:351




                   UNITED STATES COURT OF APPEALS
                                                                 FILED
                           FOR THE NINTH CIRCUIT
                                                                 JUN 12 2019
                                                                MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS




  MATTHEW GREGORY                              No. 19-55667
  MCLAUGHLIN, for himself and those
  similarly situated,
                                               D.C. No. 8:18-cv-00546-JLS-KES
               Plaintiff - Appellant,          U.S. District Court for Central
                                               California, Santa Ana
    v.
                                               TIME SCHEDULE ORDER
  KAMALA D. HARRIS, Attorney
  General, in her individual capacity;
  XAVIER BECERRA, in his individual
  and official capacity as Attorney
  General of California; TANI G.
  CANTIL-SAKAUYE, in her official
  capacities as Chief Justice of the
  California Supreme Court and as Chair
  of the Judicial Council of California,

               Defendants - Appellees,

   and

  CALIFORNIA SUPREME COURT;
  STATE OF CALIFORNIA,

               Defendants.



 The parties shall meet the following time schedule.
Case 8:18-cv-00546-JLS-KES Document 41 Filed 06/12/19 Page 3 of 3 Page ID #:352

 Fri., August 9, 2019        Appellant's opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
 Mon., September 9, 2019     Appellees' answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

 The optional appellant's reply brief shall be filed and served within 21 days of
 service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

 Failure of the appellant to comply with the Time Schedule Order will result in
 automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Ruben Talavera
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
